Name: Commission Regulation (EEC) No 777/92 of 30 March 1992 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/12 Official Journal of the European Communities 31 . 3. 92 COMMISSION REGULATION (EEC) No 777/92 of 30 March 1992 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by die Spanish intervention agency 2. The regions in which the 100 000 tonnes of durum weat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 31 May 1992. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 674/92 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 3043/91 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 12 March 1992, Spain notified the Commis ­ sion that it wished to put up for sale for export 100 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 (1 ) of Regulation (EEC) No 1836/82 the time for submission of tenders in response to first partial invitation to tender shall expire on 8 April 1992 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders in response to the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3. The last partial invitation to tender shall expire on 20 May 1992. 4. Tenders shall be lodged with the Spanish intervention agency.HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency may, in accordance with the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by it. Article 5 The Spanish intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be made as specified in the table in Annex II, to the telephone, telex or telefax numbers in Annex III .Article 2 1 . The invitation to tender shall cover a maximum of 1 00 000 tonnes of durum wheat to be exported to all third countries. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p. 23. M OJ No L 282, 18. 10. 1991 , p. 21 0 OJ No L 331 , 2. 12. 1988, p. 1 . 31 . 3. 92 Official Journal of the European Communities No L 84/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 84/14 Official Journal of the European Communities 31 . 3. 92 ANNEX I (tonnes) Place of storage Quantity Cadiz 40 000 C6rdoba 30 000 Sevilla 30 000 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Spanish intervention agency (Regulation (EEC) No 777/92) 1 2 3 4 5 6 7 Tender Consignment Quantity No No (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (") (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers . ANNEX III The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are : Telex : 22037 AGREC B 22070 AGREC B (Greek characters); Telefax :  235 01 32,  236 10 97,  236 20 05.